                                                                   r:-11..120 I.
                                                                  Otv          'IV Op~N Co
                                                                      P.       . S -GJ l.lf?r
                                                        u$10~4. Mo -1'1~
                     UNITED STATES DISTRICT COURT
               FORTHE EASTERN DISTRICT OF NORTH CAROLI~~~tbc:tc6~· Jr., c~0
                      1
                           WESTERN DIVISION                     ~8tt1c1ZNc "
                                                                                                tJ
                             NO.                  4-    I
                             NO.                        I
                             NO.                        I
                             NO.                        I


 UNITED STATES OF AMERICA                     )
                                              )
               v.                             )         INDICTMENT
                                              )
 SANDRO CUEVAS, Jr.                           )
 JORDON DONOVAN BODRICK                       )
 DONNOVAN STEPHON QUICK                       )
 THAW NAH HTOO                                )


       The Grand Jury charges that:       (

                                   COUNT ONE

       Beginning on or about January 2019, the exact date-being unknown, and

continuing up to and including on or about the date of the Indictment, in the Eastern

District of North Carolina, and elsewhere, SANDRO CUEVAS; Jr,, JORDON

DONOVAN BODRICK, DONNOVAN STEPHON QUICK and THAW HTOO, the
                                      .            ,J




defendants herein, did knowingly and intentionally, combine, conspire, confederate,

agree and have a tacit understanding with each other and with other persons, known

and unknown, to knowingly and intentionally distribute and possess with the intent

to distribute methamphetamine in violation of Title 21, United States Code, Section

841(a)(l).


                                              1




             Case 5:19-cr-00194-FL Document 1 Filed 05/09/19 Page 1 of 6
            Quantity of Controlled Substance Involved in the Conspiracy

      With respect to SANDRO CUEVAS, Jr., the amount involved in the conspiracy

attributable to him as a result of his own conduct and the conduct of other
                   I




conspirators reasonably foreseeable to him, is fifty (50) grams or more of

methamphetamine, a Schedule II Controlled Substance, in violation of Title 21,

United States Code, Section 841(b)(l)(A).
                                                                I

      With respect to JORDON DONOVAN BODRICK, the amount involved in the

conspiracy attributable to him as a result of his own conduct and the conduct of other

conspirators reasonably foreseeable to him, is fifty (BO) grams or more of

methamphetamine, a Schedule II Controlled Substance, in ·violation of Title 21,

United States Code, Section 841(b)(l)(A).

      With respect to DONNOVAN STEPHON QUICK, the amount involved in the

conspiracy attributable to him as a result of his own conduct and the conduct of other

conspirators reasonably foreseeable to him, is fifty (50) grams or more of

methamphetamine, a Schedule II Controlled Substance, in violation of Title 21,

United States Code, Section 841(b)(l)(A).

      With respect to THAW HTOO, the amount involved in the conspiracy

attributable to him as a result of his own conduct and the conduct of other

conspirators reasonably foreseeable to him, is a quantity of methamphetamine, a

Schedule II Controlled Substance, in violation of Title 21, United States Code, Section

841(b)(l)(C).

      All in violation of Title 21, United States Code, Section 846.
                                            2




           Case 5:19-cr-00194-FL Document 1 Filed 05/09/19 Page 2 of 6
                                    COUNT TWO

      On or about January 9, 2019, in th,e Eastern District of North Carolina,

DONNOVAN STEPHON QUICK and JORDON DONOVAN BODRICK, the

defendants herein, aiding and abetting each other, did knowingly and intentionally

distribute and possess with the intent to distribute fifty (50) grams or more of a

mixture and substance containing a detectable amount of methamphetamine, a

Schedule II controlled substance, in violation of Title 21, United States Code, Sectiqn

841(a)(l) and Title 18, United States Code, Section 2.

                                  COUNT THREE

      On or about January 11, 2019, in the Eastern District of North Carolina,

SANDRO CUEVAS, JR., and JORDON DONOVAN BODRICK, the defendants

herein, aiding and abetting each other, did knowingly and intentionally distribute

and possess with the intent to distribute fifty (50) grams or more of a mixture and

substance containing a detectable amount of methamphetamine, a Schedule II

controlled substance, in violation of Title 21, United States Code, Section 841(a)(l)

and Title 18, United States Code, Section 2.

                                   COUNT FOUR

      On or about January 11, 2019, in the Eastern District of North Carolina,

THAW HTOO, the defendant herein, aiding and abetting another, did knowingly and

intentionally distribute and possess with the intent to distribute a quantity. of a

mixture and substance containing a detectable amount of methamphetamine, a


                                          3




           Case 5:19-cr-00194-FL Document 1 Filed 05/09/19 Page 3 of 6
Schedule II controlled substance, in violation of Title 21, United States Code, Section

841(a)(l) and Title 18, United States Code, Section 2.

                                    COUNT FIVE

      On or about January 11, 2019, in the Eastern District of North Carolina, the

defendant, THAW HTOO, did knowingly and intentionally possess a firearm in

furtherance of a drug trafficking crime for which he may be prosecuted in a court of

the United States, as alleged in Count Four of this Indictment, in violation of Title

18, United States Code, Section 924(c)(l)(A).




                   [Remainder of Page Intentionally Left Blank]




                                          4




           Case 5:19-cr-00194-FL Document 1 Filed 05/09/19 Page 4 of 6
                                FORFEITURE NOTICE

       These defendants are given notice that all of their interest in all property

specified herein is subject to forfeiture.

      As a result of the foregoing offenses contained in Counts One through Five of

the Indictment, the defendants shall forfeit to the United States, pursuant to Title

21, United States Code, Section 853, any and all property constituting, or derived

from, any proceeds the defendants obtained directly or indirectly as a result of the

said offenses and any and all property used or intended to be used in any manner or

part . to commit and to facilitate the commission of the offenses alleged in the

indictment, or any property traceable to such property.

      If any of the above-described forfeitable property, as a result of any act or

omission of a defendants,

       (1) cannot be located upon the exercise of due diligence;

      (2) has been transferred or sold to, or deposited with, a third person;

       (3) has been placed beyond the jurisdiction of the court;

      (4) has been substantially diminished in value; or

      (5) has been commingled with other property which cannot be subdivided

      without difficulty;




                                             5




            Case 5:19-cr-00194-FL Document 1 Filed 05/09/19 Page 5 of 6
it is the intent of the United States, pursuant to Title 21, United States Code, Section

853(p), to seek forfeiture of any other property of said defendants up to the value of

the above forfeitable property.



                                  A TRUE BILL:
                                  r-



                                  :Fo:RE~i:RsoNU
                                  DATE:       5}q /If)
                                               r I



ROBERT J. HIGDON, JR.
United States Attorney



JJmj~
Assistant United States Attorney




                                          6




           Case 5:19-cr-00194-FL Document 1 Filed 05/09/19 Page 6 of 6
